 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
      AARON WILMOT, a single man,                       CASE NO. C18-1874 RSM
 9

10                   Plaintiff,                         ORDER GRANTING DISMISSAL

11           v.
12    CAPITAL MANAGEMENT SERVICES,
      LP; and ONE MAIN FINANCIAL,
13

14                   Defendants.

15

16          This matter is before the Court on a “Stipulated Motion to Enter Agreed Order,
17
     Dismissing Case with Prejudice.” Dkt. #22. Plaintiff previously filed a similar “Stipulated
18
     Motion” on April 22, 2019. Dkt. #20. On April 23, 2019, the Court struck that filing as
19
     procedurally improper because it was not signed by all counsel of record—as required for a
20

21   stipulated motion—in accordance with this Court’s Local Rules. Dkt. #21. The Court referred

22   the parties to Local Rules 10, 11, and 83.1.

23          Local Rule 83.1(2) requires that, where pro hac vice counsel is involved, “local counsel
24
     must review and sign all motions and other filings [and] ensure that all filings comply with all
25
     local rules of this court.” With regards to signatures, Local Rule 10(e)(4) requires:
26

27


     ORDER – 1
            Dates and Signature Lines. All pleadings, motions and other filings shall be dated
 1          and signed as provided by Federal Rule of Civil Procedure 11, LCR 11, and the
 2          court’s Electronic Filing Procedures. . . . The court might not consider
            improperly signed or unsigned documents.
 3
     Similarly, and in turn, Local Rule 11(a) requires:
 4
            A document signed electronically (by either a digital signature or by using the “s/
 5
            Name” convention) has the same force and effect as if the person had affixed a
 6          signature to a paper copy of the document, unless an original document is
            otherwise required. . . . Electronic signatures must be in conformance with this
 7          district’s Electronic Filing Procedures for Civil and Criminal Cases.

 8   The Court’s Electronic Filing Procedures provide, in pertinent part:
 9
            Attorney signatures: All pleadings, written motions, and other filings shall be
10          dated and signed as provided by Federal Rule of Civil Procedure 11 and Local
            Civil Rules 10 and 11. An electronically filed pleading or other document which
11          requires an attorney’s signature must have the signors’ names printed or typed on
            the line and under all signatures lines. Documents not signed in accordance with
12          these requirements might not be considered. Example below:
13
                  By: s/ John Attorney
14                By: s/ Mary Attorney

15                John Attorney #12345
                  Mary Attorney #67890
16                ABC Law Firm
17                123 South Fifth Street
                  Seattle, WA 98104
18                Telephone: (206) 123-4567
                  Fax: (206) 123-4567
19                E-mail: John_Attorney@lawfirm.com
                           Mary_Attorney@lawfirm.com
20                Attorneys for Defendant Acme Industries
21
            ...
22
            Multiple signatures: The following procedure applies when a stipulation or other
23          document requires two or more signatures:
24          The filing party shall initially confirm that the content of the document is
25          acceptable to all persons required to sign the document, and shall obtain either
            physical signatures or authorization for the electronic signatures of all parties on
26          the document. Physical, facsimile, or electronic signatures, consistent with the
            formats for attorney signatures, are permitted.
27


     ORDER – 2
 1           The filing party may then file the document electronically, indicating the
 2           signatories as “s/ Jane Doe,” “s/ John Smith,” etc. The correct format for a
             signature is the same as that previously described for attorneys’ signatures.
 3
             Despite the parties’ continued failure to submit a stipulated motion that complies with
 4
     this Court’s rules and procedures, the Court is loath to continue belaboring the point. All parties
 5

 6   have received notice of Plaintiff’s counsel’s representations to this Court that the matter is settled,

 7   and that the Plaintiff would seek dismissal. Dkt. #19. The parties have also received notice of

 8   Plaintiff’s counsel’s attempts to accomplish dismissal, including his representations to the Court
 9
     that counsel for Defendants agreed to the “stipulated motions.” Dkt. #20 at 1; Dkt. #22 at 1. The
10
     Court relies on the representations of Plaintiff’s counsel that all parties have agreed to the motion
11
     currently before the Court and Plaintiff’s clear intent to dismiss his claims and will dismiss the
12
     action despite the procedural errors.
13

14           Accordingly, the Court finds and ORDERS that:

15       1. The Stipulated Motion to Enter Agreed Order, Dismissing Case with Prejudice (Dkt. #22)
16           is GRANTED.
17
         2. This case is DISMISSED with prejudice.
18
         3. This matter is now CLOSED.
19
             DATED this 25th day of April 2019.
20

21

22                                                   A
                                                     RICARDO S. MARTINEZ
23                                                   CHIEF UNITED STATES DISTRICT JUDGE
24

25

26

27


     ORDER – 3
